Title: From Thomas Boylston Adams to William Smith Shaw, 11 April 1802
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 11th: April 1802

You apologize so handsomely in your letter of the 9th ult. for your long silence towards me, that I cannot find in my heart to retaliate; indeed I should do so much violence to myself, by an attempt to break off our correspondence that you may venture to assure yourself of its continuance. You gave me much information, which I could have learnt from nobody else, and I shall place my trust in you for future communications of a similar nature.
I have read the life of that Monster Fairbanks and his prison confession, which discloses some facts, that explain to my satisfaction, the reason why his Counsel were so firmly persuaded of his innocence of the murder Still I say, he suffered a righteous punishment, and the consciences of both jurors & judges are acquitted, in the sight of God & man, (or ought to be), of all imputation. He was convicted by the evidence before the Court; and how could he be acquitted, without a disclosure of the facts, which his narration has since brought to light, and which, if strictly true, rest alone on his own testimony, having presumption still as strong as before, of his guilt. As to his life, I am no convert to the gorgeous decorations, & the tinsel splendor of a female biographer. Hic jacet Jason; quies est!
You promise me some letters, which have been dedicated to my brother. Where, & of what nature are they? I hope the good people of Suffolk will Senatorize him.
I have enquired of Dennie as to the charge against Walter & Welles for the Port folio—He says, if any gentleman says he has paid avers payment, it is enough—the derangement of accounts before Dickins went away, is the general apology for all errors. I paid $4.80 for Marsh’s political work, you bought of Dickins, which is about what I owed you for some books you left me. As to the contested election, in Delaware. I know nothing about it. And now having touched upon all the business topics of your letter, let me have a little familiar chat with you, about matters & things. I must premise that I am not yet fully recovered from an ugly fall or cast I got from a vile beast of a horse, last Monday. I wrote about it yesterday to my brother, a partial account, and for your amusement, I will detail the particulars. I rode out on Monday afternoon in company with Jo: Reed, on horse-back, as far as Bush hill; Rich: Peters & Zantzinger came after us in a Gigg; we stopped but a few minutes, and were coming away; when the horse I had rode out refused to bring me back; trying all he could to prevent my mounting; I succeeded however to get my foot in the stirrup and in passing my leg across the back of the horse, hit him with my spurr, in consequence of his sudden wheel; upon this, he began to kick up; threw me out of seat, nearly on his neck and took me at full speed down hill, where he halted so suddenly as to throw me with great violence over his head. My left shoulder received the brunt of the blow and though my head struck the ground, my hat broke the force of it so much that I felt no hurt. All this happened in the twinkling of an eye, and no human skill could have avoided the accident. My companions, though terrified to a state of petrifaction, could not restrain their risiblles at the ridicule of the scene, which I believe was scarcely ever surpassed in Equestrian annals. The beast made so many efforts to get his rider off his back & threw himself into so many “postures most constrained”, C. I. Ingersoll, that I have not been able to think of it since, without laughing myself. When I recovered my breath, which was nearly gone—I got up, and after wincing & making wry faces for a short time, found that no fracture or dislocation had been made; I took a seat in the Gigg, was brought to town, put to bed; bled freely; dieted & am now so far recovered as to walk about town as usual, though a good deal reduced & debilitated by the regimen. I thank God it was no worse, for my life was in jeopardy, and for all the wealth of Golconda, I would not take the risk again. Now you have the adventure at full length, and if any of the good natured Philadelphians should tell a different story, you can set the thing to rights.
Monday 12th: April
I have just got your note of the 5th: inst: and rejoyce to learn the triumph of Federalism, or Honesty-ism, call it what you will, except Jacobinism, which as Burke defines it, is “the revolt of the enterprizing talents of a Country against its property.” I hope that our native State will be brought back to right principles, and at some future day, assume a tone & Speak a language that shall make old dominion tremble to its center.
The gaiety of the Season is over here; I never knew more dissipation since the first winter that Congress were here; the Theatre has not been so well supported, as last year for want of an Actor in the first class of characters—Wood takes the lead, and has become a very correct, graceful & judicious performer, but his voice he cannot conquer, and it will always be an impediment in his career. Cain never will be any thing, very great. He wants a Soul, poor fellow. The females, who are rising, on the town, (verily we had encoring) are Miss Westray & Miss Arnold; all the rest are formed, such as they must ever be, and we can only add, would they had been better! Merry is Merry still. By the lie, a little scandal here—It is whispered, that the young tragedian C. J. J—who has been on visiting terms at Mrs: M——s apartments, ever since he made her his Queen, took it in his head, on a late visit to bolt up stairs without any previous ceremony, and finding Mrs: M. alone, seated himself  and shortly began a discourse, which we are to suppose was  familiar to that lady’s ear, and which report says, she undertook to tell  was indelicate and improper for him to utter or for her to hear—The stripling quite undaunted at the rebuke; replied—“Poh! You joke surely. Mrs: M—You who are accustomed to the Stage, cannot entertain very strict notions of delicacy”—and in conformity with this opinion, was proceeding to further extremities, when Mrs M—— called in the assistance of her Chamber maid, bid her show Mr J the door & told her in future to deny admittance to this young Hotspur. The story tells very much against the Author and in favor of the correct and dignified behaviour of the Actress, who though disposed to labour in her vocation & “play the Queen,” is that very lady still, whom Will: Shakespeare had in view when he wrote, “There was a lady once, that would not be a quean, that would she not, for all the mud in Egypt.”
Your friends are well—Wallace had received your hint, and promised to send you his Reports; they are few & small. With best love to all friends I am / Your’s
T B Adams.